Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
1.	(Currently amended) A magnetic base body comprising:
multiple metal magnetic grains; and
bonding parts, other than the multiple metal magnetic grains, for bonding the multiple metal magnetic grains, the bonding parts being sintered and insulative, and including no resin binder component,
wherein the bonding parts are constituted by an amorphous mixture containing carbon and an oxide of at least one element selected from silicon, aluminum, chromium, magnesium, titanium, and zirconium,
the amorphous mixture constituting the bonding parts contains an oxide of silicon as its primary component, and
a ratio of a quantity by mol of carbon contained in the bonding parts to a quantity by mol of silicon contained in the bonding parts is 0.4 or higher and 5 or lower.

2.	(Original) The magnetic base body according to claim 1, wherein a ratio of a quantity by mol of carbon contained in the bonding parts to a total quantity by mol of silicon, aluminum, chromium, magnesium, titanium, and zirconium contained in the bonding parts is 5 or lower.

3.	(Original) The magnetic base body according to claim 1, wherein a ratio of a quantity by mol of carbon contained in the bonding parts to a total quantity by mol of silicon, aluminum, chromium, magnesium, titanium, and zirconium contained in the bonding parts is 0.4 or higher.

4.	(Previously presented) The magnetic base body according to claim 1, wherein:
there are oxide films that cover surfaces of the multiple metal magnetic grains at least partially and contain 1 percent by weight or less of carbon in the films; and
the bonding parts bond the multiple metal magnetic grains in a manner bonding their oxide films together via the bonding parts.

5.	(Cancel)

6.	(Original) The magnetic base body according to claim 1, wherein the primary component of the multiple metal magnetic grains is iron.

7.	(Original) A coil component comprising:
the magnetic base body according to claim 1; and
a coil conductor provided in the magnetic base body.

8.	(Original) An electronic device comprising:
the coil component according to claim 7; and
a circuit board on which the coil component is mounted.

9.	(Cancel)


Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Orimo and Lee does not disclose wherein the bonding parts are constituted by an amorphous mixture containing carbon and an oxide of at least one element selected from silicon, aluminum, chromium, magnesium, titanium, and zirconium, the amorphous mixture constituting the bonding parts contains an oxide of silicon as its primary component, and a ratio of a quantity by mol of carbon contained in the bonding parts to a quantity by mol of silicon contained in the bonding parts is 0.4 or higher and 5 or lower.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STANLEY TSO/Primary Examiner, Art Unit 2847